Filed 10/03/19 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2019 ND 244

First National Bank of Omaha,                           Plaintiff and Appellee
     v.
James C. Young,                                     Defendant and Appellant



                                No. 20190113

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable Steven L. Marquart, Judge.

AFFIRMED.

Per Curiam.

Amber R. Hofer (argued) and Eeva M. Wendorf (on brief), Fargo, ND, for
plaintiff and appellee.

James C. Young, Fargo, ND, defendant and appellant.
                First National Bank of Omaha v. Young
                             No. 20190113

Per Curiam.

[¶1] James Young appeals from a summary judgment awarding First
National Bank of Omaha $13,106.31 for unpaid credit card debt and dismissing
Young’s counterclaims. On appeal, Young argues the district court erred in
granting summary judgment because he settled the credit card debt with First
National and the court misinterpreted the card member agreement. He also
contends the court failed to address his counterclaims against First National.
We conclude the summary judgment is supported by the record. We summarily
affirm under N.D.R.App.P. 35.1(a)(6).

[¶2] Gerald W. VandeWalle, C.J.
     Lisa Fair McEvers
     Daniel J. Crothers
     Jerod E. Tufte
     Jon J. Jensen




                                      1